                      Case 1:19-cr-00821-KMW Document 168 Filed 08/31/21 Page 1 of 1
                       Case 1:19-cr-00821-KMW Document 166 Filed 08/31/21 Page 1 of 1



                                                                                         USDSSDNY
                                                                                         DOCUMENT
                                                                                         ELECTRONICALLY FILED
                                                    RICHARD PALMA                        DOC #: - - -- - - . . - -
                                                      ATTORNEY AT LAW                    DATE FILED: ~        ol(  1J((
                                                122 EAST 42 nd STREET - SUITE 620
                                                  NEW YORK, NEW YORK 10168



              MEMBER OF THE BAR                                                       TEL. (212) 686-8111
              NEW YORK & FLORIDA                                                      FAX. (212) 202-7800
                                                                               E-MAIL: rpalma 177@gmail.com

                                                            August 31, 2021
              ECF Filed

              Honorable Kimba M. Wood
              United States District Judge                                                       MEMO ENDORSED
              U.S. District Courthouse for S.D.N.Y.
              500 Pearl Street
              New York, N.Y. 10007

                      Re:        U.S. v. Abreu, et al., including Jose Cruz, Dkt. 19 Cr. 821 (KMW)
                                 With No Opposition by the Government, the Defense Requests a 90-Day
                                 Adjournment of Jose Cruz's September 28, 2021 Sentencing Hearing.

               Dear Judge Wood :

                       Mr. Jose Cruz is respectfully requesting a 90-day adjournment of his September 28 th
              sentencing hearing so that he may complete a high school equivalency diploma program
              sponsored by Hostos Community College which began on August 3rd and ends on October 7th .
              See, Attached August 30, 2021 letter. As noted in the PSR at p. 21 , Probation acknowledges that
              Mr. Cruz would benefit from obtaining his general equivalency diploma (GED). He anticipates
              sitting for the examination in mid-October and he believes tests results are posted by late
              October or early November. In addition to attending by videoconference GED classes twice a
              week at night, as further noted in the PSR, ~~ 65-66, Mr. Cruz has maintained full-time
              employment since his release on bail on January 17, 2020 and is in full compliance with his bail
              conditions.~ 9.

                     The Government does not oppose this request. This is a first time request by the Defense
              seeking an adjournment of the sentencing hearing.

                      Thank you.
         '), (\~-< N,ir-j   iS   MjDvrNtf..     ~         Respectfully submitted,
                                                          s/Richard Palma
                    ~a.
l).lCl N\,'2,(A. ,l_O I   l ' tl-t 11 ·, OD to:. ·/Y\ •   Richard Palma
                 Attachment: Hostos Community College letter.             SO ORDERED:                 N.v., N.v.    o(31 (~r
~-Ct    ~d. ~ C\"C') Sv ~ -, \S I t'<\ i S tl 1..M.. ~
~ LI . b~" -V\. f\ ru. ~ $\A b rvl i 'I:.~ i ~                                / ~ y>,,_ ~
 1> J,..W.   6j ~u~                       \3-                                   KIMBA M. WOOD
                                                                                    U.S.D.J.
